IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,159




EX PARTE FREDERICK VICTOR DASCO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1133661 IN THE 351ST DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of failure to
register as a sex offender and sentenced to two years’ imprisonment in TDCJ-ID.  He did not
appeal his conviction. 
            Applicant contends that his plea was involuntary because he was improperly admonished
for a third degree felony and his sentence is illegal because he was sentenced outside the proper
punishment range for a state jail felony. 
            The trial court has determined that Applicant was improperly admonished and sentenced
for  a third degree felony instead of a state jail felony and therefore his plea was involuntary. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
            Relief is granted.  The judgment in Cause No. 1133661 in the 351st Judicial District Court
of Harris County is set aside, and Applicant is remanded to the custody of the sheriff of Harris
County to answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal
Justice–Correctional Institutions Division and Pardons and Paroles Division.
 
Delivered: June 3, 2009
Do Not Publish